ON PETITION FOR REHEARING

Robertson, P.J.
Graf raises two issues in his petition for rehearing which seem to require further attention from this court.
The first is that we gave no statement in writing overruling two motions to dismiss which had been previously filed. We are directed to no authority which requires a statement in writing on rulings of motions to dismiss.
Secondly, Graf alleges substantially greater out of pocket expenses than the $82.19 referred to in the opinion on the merits. If such be the case, the trial court is directed to allow Graf to make proof accordingly and make the appropriate changes in the judgment to accurately reflect his actual expenses.
In all other respects Graf’s petition for rehearing is overruled.
Lowdermilk, J., concurs.
Buchanan, P.J., by assignment, concurs.
Note. — Reported at 288 N.E.2d 800.